  Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 1 of 12 PageID #:2976




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


ANTHONY MAYS, individually and on                )
behalf of a class of similarly situated          )
persons; and JUDIA JACKSON, as next              )
friend of KENNETH FOSTER, individually           )
and on behalf of a class of similarly            )
situated persons,                                )
                                                 )
              Plaintiffs-Petitioners,            )
                                                 )
              vs.                                )      Case No. 20 C 2134
                                                 )
THOMAS DART,                                     )
                                                 )
              Defendant-Respondent.              )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge, as emergency judge:

       On April 27, 2020, the Court granted in part the plaintiffs' motion for a preliminary

injunction in this class action lawsuit regarding conditions at the Cook County Jail,

ordering some of the relief sought by the plaintiffs but denying a number of their

requests. See Mays v. Dart, No. 20 C 2134, 2020 WL 1987007 (N.D. Ill. Apr. 27, 2020)

("Mays 2"). The preliminary injunction tracked a temporary restraining order entered

about three weeks earlier but included one additional requirement. See Mays v. Dart,

No. 20 C 2134, 2020 WL 1812381 (N.D. Ill. Apr. 9, 2020) ("Mays 1").

       The preliminary injunction also directed the Sheriff of Cook County—the

defendant in the case—to submit a report regarding compliance. The Sheriff did this on

May 1, 2020. On May 6, 2020, the plaintiffs filed a response to the Sheriff's report in

which they sought expedited discovery, contending they needed this to determine
  Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 2 of 12 PageID #:2977




compliance with the preliminary injunction. On May 11, the Sheriff objected and moved

to strike the request for expedited discovery. Also on May 11, the Sheriff filed a notice

of appeal from the preliminary injunction. Eight days after that, on May 19—a little over

three weeks after entry of the preliminary injunction—the Sheriff moved for a stay

pending appeal and repeated his request to strike the plaintiffs' proposed expedited

discovery requests. At the request of the judge assigned to the case, the undersigned

judge, acting as emergency judge, directed the plaintiffs to respond to the stay motion

the next day and heard argument on the Sheriff's stay motion as well as the plaintiffs'

expedited discovery request on May 21, 2020.

       For the reasons stated below, the Court denies the Sheriff's motion to stay the

preliminary injunction pending appeal and also denies the plaintiffs' request for

expedited discovery.

                                       Discussion

       Familiarity with the Court's temporary restraining order and preliminary injunction

decisions is assumed. The plaintiffs in this case contend that the Sheriff is violating the

Fourteenth Amendment due process rights of persons detained at the Jail by failing to

provide them with reasonably safe living conditions in the face of the coronavirus

pandemic. In their motion for a preliminary injunction (as in their TRO motion), the

plaintiffs sought wide-ranging relief. This included mandatory social distancing of

detained persons throughout the Jail—relief that would amount to universal single-

celling and then some; transfer of detained persons to electronic home monitoring; and

convening a three-judge court under the Prison Litigation Reform Act to consider the

release of detained persons. The plaintiffs also sought measures to identify and



                                             2
     Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 3 of 12 PageID #:2978




separate medically vulnerable detained persons and to require coronavirus testing,

cleaning of Jail facilities, and provision of personal protective equipment.

         After extensive briefing and hearings, the Court granted the plaintiffs' motions,

but only in part. The Court entered a TRO including certain requirements on April 9 and

a preliminary injunction with those same requirements plus one more on April 27. On

both occasions, however, the Court overruled the plaintiffs' requests for sweeping

remedies, declining their requests to release detainees with medical vulnerabilities,

mandate full "social distancing" throughout the jail, and convene a three-judge court to

prisoner releases.

         The Sheriff has moved to stay the preliminary injunction pending appeal, and

plaintiffs have moved for expedited discovery to assess the Sheriff's compliance with

the injunction. The Court addresses each request in turn.

1.       Stay pending appeal

         In deciding whether to stay an order pending appeal, a court considers whether

the movant "has made a strong showing that he is likely to succeed on the merits";

whether the movant will be irreparably injured absent a stay; whether a stay "will

substantially injure the other parties interested in the proceeding"; and "where the public

interest lies." Hilton v. Braunskill, 481 U.S. 770, 776 (1987).

         a.     Movant's likelihood of success

         The Sheriff has not made a "strong showing" of likelihood of success. The

record before the Court when it issued the preliminary injunction reflected that the

people detained at the Jail faced a real and persistent danger to their health. As of April

9, when the Court issued a temporary restraining order that embodied most of the relief



                                               3
  Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 4 of 12 PageID #:2979




extended via the preliminary injunction, the Jail had the largest single concentration of

confirmed coronavirus infections in the entire country. See Mays 1, 2020 WL 1812381,

at *2. At the time of the preliminary injunction, although the number of positive-tested

detained persons in isolation had declined, the overall positive test numbers were

continuing to increase (350 on April 17 vs. 289 on April 10), indicating that the virus was

continuing to spread within the Jail. See Def.'s Resp. to Pls.' Mot. for Prelim. Inj. at 2-3.

Before the issuance of the TRO and the preliminary injunction, the Sheriff had,

undeniably, taken steps to attempt to stem the spread of the virus. But the Constitution

does not say that so long as a jailer does something, he complies with constitutional

obligations. Rather, if jailer does not take objectively reasonable steps to protect

detained persons from a known and serious risk, he violates the Fourteenth

Amendment. The Court concluded that plaintiffs had established a reasonable

likelihood of showing the objective unreasonableness of some of the Sheriff's actions or

inaction.

       In seeking a stay of the preliminary injunction, the Sheriff contends that he has

consistently acted in good faith, and the Court does not dispute this. But the Sheriff's

intent was not and is not the issue. The law in this Circuit is clear that conditions of

confinement cases involving pretrial detainees are judged by a standard of objective

reasonableness, not by assessing whether the Sheriff had good or bad intentions. See,

e.g., Hardeman v. Curran, 933 F.3d 816, 823-24 (7th Cir. 2019). The Court notes that

in this regard, this case is nothing like two cases cited by the Sheriff in his motion to

stay, in which appellate courts granted stays of coronavirus-related preliminary

injunctions. See Swain v. Junior, 958 F.3d 1051 (11th Cir. 2020); Valentine v. Collier,



                                              4
  Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 5 of 12 PageID #:2980




956 F.3d 797 (11th Cir. 2020). The courts in those cases found a significant likelihood

of success on the part of the jailer largely due to the absence of evidence that the jailer

exhibited the intent required by those Circuits, specifically, deliberate indifference. That

is not the standard that applies in this Circuit or in this case. The Sheriff may not have

exhibited deliberate indifference, but that is not the same as saying that his actions or

inaction were objectively reasonable.

       The Sheriff also contends that his approach has worked, citing decreases in the

incidence of new coronavirus cases at the Jail over the last several weeks. There are at

least two problems with this argument. First, it amounts to 20/20 hindsight. The Court

ruled, and had to rule, based on the record as it was presented at the time, not based

on how things turned out several weeks later. Second, the TRO and preliminary

injunction directed the Sheriff to take steps he was not already taking or was not taking

in an effective way. In particular, the Court's orders directed the Sheriff to do the

following:

   •   cease the use of crowded "bullpens" holding multiple detained persons at intake;

   •   (on the preliminary injunction) enforce social distancing in most of the Jail;

   •   obtain and distribute facemasks to persons exposed to infected or quarantined

       detainees;

   •   establish a Sheriff's Office policy to implement prompt testing for detained

       persons exhibiting symptoms of coronavirus disease;

   •   enable actual, not just theoretical, access to adequate sanitation supplies; and

   •   actually enforce cleaning and sanitation requirements in areas of the Jail

       accessed in common, such as showers, bathrooms, and day rooms.


                                             5
  Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 6 of 12 PageID #:2981




The Sheriff's argument about positive results does not account for the very real

possibility that the measures ordered by the Court at the TRO and preliminary injunction

stage contributed to those results.

       On the merits, the Sheriff's primary argument appears to be that guidelines for

prison and jail administrators issued by the Centers for Disease Control are

determinative of the question of objective reasonableness and that he has consistently

complied with them. This contention likewise has at least two flaws. First, the Sheriff

has cited no authority establishing that an externally-created set of guidelines like these

amounts to a constitutional measuring stick. Rather, the law in this Circuit is that such

guidelines are relevant in determining objective reasonableness, but not determinative.

See, e.g., United States v. Brown, 871 F.3d 532, 538 (7th Cir. 2017); Thompson v. City

of Chicago, 472 F.3d 444, 454 (7th Cir. 1996). In the respect most pertinent to this

case, the CDC guidelines set a feasibility or practicality limitation that, the Court

concluded, could not be determinative of the constitutional question presented by

plaintiffs' claims. Second, and perhaps just as importantly, the record established that

the Jail had not yet reached feasibility limitations regarding the spacing of detained

persons: the Jail's executive director so testified at the preliminary injunction hearing,

indicating that the Jail had additional space that could be used to further spread out

detainees. Thus the record reflected that the Sheriff's practices in this particular respect

did not measure up to the CDC guidelines.

       Next, contrary to the Sheriff's contention, the Court did not fail to give appropriate

deference to the Sheriff's expertise or his interest in appropriate management of the

Jail. To the contrary, the Court did exactly what the law requires. See Mays 2, 2020



                                              6
  Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 7 of 12 PageID #:2982




WL 1987007, at *27 (citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2073 (2015); Bell

v. Wolfish, 441 U.S. 520, 547 (1979)). Indeed, the Court rejected, both at the TRO and

preliminary injunction stages, much—in fact most—of the relief sought by plaintiffs.

Specifically, the Court declined to:

   •   order the Sheriff to identify and triage detained persons believed to be medically

       vulnerable;

   •   relocate vulnerable detainees to custodial (and perhaps non-custodial) locations

       other than the Jail;

   •   mandate full social distancing throughout the Jail;

   •   distribute personal protective equipment to every detained person;

   •   institute a robust program of coronavirus testing of all detainees throughout the

       Jail; and

   •   convene a three-judge court to consider releasing detained persons from the Jail.

On each of these points, the Court either found that plaintiffs were unlikely to be able to

show the Sheriff's actions were objectively unreasonable, or deferred to the Sheriff's

expertise and discretion, or both.

       One certainly understand why, as a strategic matter, the Sheriff's motion for a

stay omits any reference to what the Court did not order. But a look at the full picture

confirms that the Court followed a careful and restrained approach, honoring both the

constitutional entitlement of detained persons to reasonable measures to protect their

physical health and the Sheriff's legitimate interest in maintaining security, preserving

order, and making discretionary determinations regarding allocation of resources. The

law is clear that a court must consider both. The Supreme Court has stated that


                                             7
  Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 8 of 12 PageID #:2983




although courts must be "sensitive to . . . the need for deference to experienced and

expert prison administrators," they "nevertheless must not shrink from their obligation to

“enforce the constitutional rights of all persons, including prisoners. Courts may not

allow constitutional violations to continue simply because a remedy would involve

intrusion into the realm of prison administration." Brown v. Plata, 563 U.S. 492, 511

(2011) (internal quotation marks and citation omitted).

       In sum, the Court concludes that the Sheriff has not shown, let along "strongly"

shown, that he is likely to succeed on appeal.

       b.     Irreparable injury to movant

       The Sheriff's argument regarding irreparable injury likewise falls short. In fact,

the Sheriff's position on this point is internally inconsistent. One the one hand, he

contends that the Court has "undermine[d]" his "thoughtful and reasonable" approach to

the coronavirus pandemic as it affects the Jail. Def.'s Mot. to Stay at 13. On the other

hand, he contends that the Court has essentially ordered him to do what he was already

doing, id. at 12, thereby inserting itself as an unnecessary watchdog. Both cannot be

true at the same time. The fact is that the Court has done neither. The Court observes,

though, that it is difficult to see how the Sheriff will experience "irreparable harm" if he

has to comply with the injunction by doing what he says he would do anyway.

       The Sheriff says that the additional burden imposed by court oversight amounts

to irreparable harm. The upshot of this argument, however, is that any party appealing

an injunction would automatically meet the irreparable harm requirement for a stay—

because an injunction is, after all, an injunction. This cannot be the case. That aside,

the Court has not imposed any monitoring requirements beyond the initial compliance



                                              8
    Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 9 of 12 PageID #:2984




report, which the Sheriff filed over three weeks ago and thus which cannot possibly

constitute irreparable harm. The Court declined plaintiffs' requests to appoint outside

monitors and to permit inspections of the Jail's facilities.

         Finally, at argument, the Sheriff's counsel seemed to suggest that the fact that

the plaintiffs had served discovery requests and were thereby trying to, in effect, stick

their noses into his operations and decision-making amounts to irreparable harm. This

cannot be the case either. Again, as the Sheriff's counsel conceded, a case does not

end with a preliminary injunction; it is commonplace for discovery to proceed in a lawsuit

even after a preliminary injunction is issued. So dealing with discovery requests cannot

possibly constitute irreparable harm either. (Regardless, as discussed below, the Court

is relieving the Sheriff of the burden of responding to plaintiffs' discovery requests at this

time).

         Last but not least on the question of irreparable harm, it is noteworthy that the

Sheriff waited more than three weeks after the issuance of the preliminary injunction

before moving for a stay. This cuts against the contention that the Sheriff has

experienced, or will experience, much harm at all, let alone harm appropriately

considered to be irreparable. 1




1 It may be that the Sheriff's real concern involves the potential for future problems
should increased population at the Jail limit his ability to comply with social distancing
requirements. On this, though, it is worth noting that the Court specifically invited the
Sheriff to make a request to include certain at-risk detainees among those who may be
appropriately detained in group housing, see Mays 2, 2020 WL 1987007, at *34, and to
return to court to loosen the preliminary injunction's requirements if changed
circumstances call for it, see id. at *37. The Sheriff has not taken the Court up on either
invitation.
                                               9
 Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 10 of 12 PageID #:2985




       c.      Injury to parties other than movant

       The next question is whether a stay will risk substantial injury to other interested

parties, specifically to the plaintiff class. This is essentially the flip side of the point just

addressed. The Sheriff did not voluntarily take all of the coronavirus-protective

measures that he cites. Some were done pursuant to court order—either the TRO, or

the preliminary injunction, or both. Staying the injunction would permit the Sheriff to lift

measures and thereby again place the health of detained persons at serious risk. That

risk cannot be discounted based on the Sheriff's assurances alone. Again, a number of

the measures he took were instituted only after the Court's TRO or preliminary

injunction. See Mays 2, 2020 WL 1987007, at *29. The Court finds that there is at least

some risk of substantial injury to detained persons if the preliminary injunction is stayed.

       d.      The public interest

       On the question of the public interest, the Sheriff cites Nken v. Holder, 556 U.S.

418, 435 (2009), for the proposition that the Sheriff, as a public official, effectively

embodies the public interest. See Def.'s Mot. to Stay at 19. It is not quite that simple.

Here the Sheriff is charged with protecting not just the public at large, but also the

detained persons placed in his custody, all or nearly all of whom have family members

on the outside. Their interests are part of the public interest. And the detained persons'

constitutional rights—and their health and lives—are at stake. It is anything but clear

that the Sheriff can claim the public interest mantle entirely for himself.

       For the reasons described, the Court concludes that the Sheriff has not met the

requirements for a stay of the preliminary injunction. The Court therefore denies his

motion to stay.



                                                10
 Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 11 of 12 PageID #:2986




2.     Plaintiffs' request for expedited discovery

       As the Court indicated earlier, and as the Sheriff's counsel conceded at

argument, the appeal of a preliminary injunction does not require the rest of the case to

come to a halt in the district court. Put another way, a preliminary injunction is not the

final resolution of a case. It follows that a party who is preliminarily enjoined is not

relieved of the obligation to provide discovery in response to appropriate requests. In

addition, as the Sheriff likewise conceded at argument, an appeal does not prevent the

district court from enforcing a preliminary injunction. See, e.g., Union Oil Co. of Calif. v.

Leavell, 220 F.3d 562, 565-66 (7th Cir. 2000).

       Plaintiffs' discovery requests, they say, are aimed at determining compliance.

This is plainly not the case for all of them; some involve matters beyond the relief the

Court ordered in the injunction. But this does not make those particular requests

inappropriate. They are within the realm of permissible discovery for the ongoing

litigation of the case—which, again, does not end with the issuance of a preliminary

injunction. The same is true of the plaintiffs' other requests; all of them appear to be

within the scope of permissible discovery under Federal Rule of Civil Procedure

26(b)(1).

       Defendants say that the Court should, and perhaps must, put the brakes on the

plaintiffs' requested discovery because of the appeal. The question of whether and to

what extent plaintiffs may engage in discovery, however, is not an emergency issue

within the scope of the undersigned judge's role as emergency judge. The only aspect

that is urgent is the request for expedited discovery; that is what the undersigned judge

took on when requested by the assigned judge to handle the motions for a stay and for



                                             11
 Case: 1:20-cv-02134 Document #: 109 Filed: 05/29/20 Page 12 of 12 PageID #:2987




expedited discovery.

       All of that aside, the Court concludes that the expedited discovery requests have

not been properly served. Under Federal Rule of Civil Procedure Rule 26(d), a party

"may not seek discovery" before the parties have conferred under Rule 26(f) or unless

authorized by the Rules, a stipulation, or a court order. None of this has happened in

this case. In particular, at the time the discovery had been served there had been no

Rule 26(f) conference.

       For these reasons, the Court directs that the Sheriff need not answer plaintiffs'

current discovery requests. At the conclusion of the oral argument on the present

motions on May 21, the Court directed the parties to submit a proposed scheduling

order to the assigned judge by June 2, 2020 and to conduct their Rule 26(f) conference

before that. Plaintiffs may re-serve their discovery requests following the Rule 26(f)

conference and may, if appropriate, move the assigned judge to permit expedited

discovery.

                                       Conclusion

       For the reasons stated above, the Court denies defendant's motion to stay the

preliminary injunction pending appeal [dkt. no. 98] and denies plaintiffs' motion for

expedited discovery [dkt. no. 85].

Date: May 29, 2020

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                            12
